Citation Nr: 0940456	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-33 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant's spouse served on active duty from August 1967 
to September 1970.  During that period, he was absent without 
leave (AWOL) for three separate periods: from June 5, 1968 to 
June 15, 1968; from May 23, 1969 to June 8, 1969; and from 
September 20, 1969 to December 29, 1969.  These periods 
totaled 129 days.  The appellant's spouse died in September 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim 
for non-service-connected death pension benefits.  The 
appellant submitted a notice of disagreement in March 2005 
and timely perfected her appeal in October 2005.

In May 2006, the appellant participated in a Decision Review 
Officer (DRO) hearing.  A transcript of that proceeding has 
been associated with the claims file.


FINDING OF FACT

1.  The appellant's spouse was separated from military 
service under conditions other than honorable to escape 
Special Court Martial for being intoxicated while on guard 
duty in Vietnam; he also received three Article 15 
disciplinary actions for being AWOL (totaling 129 days) and 
possession of marijuana.

2.  The evidence of record supports a conclusion that the 
appellant's spouse was not insane any time during service or 
at the time of his discharge.


CONCLUSION OF LAW

The character of the appellant's spouse's discharge from 
service is a bar to the award of VA non-service-connected 
death pension benefits.  38 U.S.C.A. §101(2) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1(d), 3.12(d)(4) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant ultimately seeks VA non-service-connected death 
pension benefits.  As is explained below, this appeal in 
essence revolves around the appellant's spouse's status as a 
"veteran", i.e., the character of the appellant's spouse's 
discharge.  See Rogers v. Derwinski, 2 Vet. App. 419, 422 
(1992).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issue here on appeal.  The facts in this case 
are not in substantial dispute.  Application of pertinent 
provisions of the law and regulations will determine the 
outcome.  No amount of additional evidentiary development 
would change the outcome of this case; therefore no VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the claimant]; see also 38 C.F.R. § 3.159(d)(1) (2009).

The Board additionally observes that general due process 
considerations have been complied with in this case.  See 38 
C.F.R. § 3.103 (2009).  The appellant has been amply informed 
as to why her claim has been denied.  It is clear from her 
May 2006 DRO hearing testimony that she is fully aware of the 
reasons for the RO's decision.  The appellant has been 
accorded ample opportunity to present evidence and argument 
in support of her appeal.  She has retained the services of a 
representative, who has presented written argument on her 
behalf.  Accordingly, the Board will proceed to a decision on 
the merits.

II.  The Merits of the Claim

In reviewing the appellant's spouse's relevant documents, the 
Board is aware that he initially entered the Army on August 
17, 1967, with a discharge date of August 16, 1970; however, 
the appellant's spouse accepted an honorable discharge to 
immediately reenlist for four additional years, effective 
April 18, 1968.  Thereafter, the appellant's spouse 
accumulated three Article 15 disciplinary actions for being 
AWOL from June 5, 1968 to June 15, 1968, from May 23, 1969 to 
June 8, 1969, and for possession of marijuana.  He was also 
convicted by Special Court Martial for being AWOL from 
September 20, 1969 to December 29, 1969.  

The appellant's spouse's discharge was upgraded by the 
Special Department of Defense Discharge Review Program; 
however, a second review by the Department of the Army 
unanimously agreed not to affirm the upgrade.  The 
appellant's spouse was afforded due process to present any 
evidence or testimony bearing on the character of his 
discharge by letter dated December 17, 1984.  At that time, 
the RO informed the appellant's spouse that entitlement to VA 
benefits was contingent upon discharge from military service 
under conditions other than dishonorable.  Further, he was 
informed that if his service was terminated by an "other 
than honorable" discharge, VA was required to examine all 
relevant facts, including a report from the Service 
Department of the facts and circumstances leading to his 
discharge for the purpose of determining whether or not he 
was discharged under conditions other than dishonorable.  The 
appellant's spouse was also informed that the determination 
made by VA was of utmost importance, as an unfavorable 
decision would not only result in the denial of the benefits 
he sought at that time but, in addition, it would bar 
entitlement to all gratuitous VA benefits which he or his 
dependents may seek in the future, based on his period of 
service.  He was also provided with the criteria on which all 
character of discharge determinations are made, contained in 
38 C.F.R. § 3.12 as noted above.

The appellant's spouse appeared in a personal hearing at the 
RO in March 1985.  Essentially, he contended he was a victim 
of circumstance, that everyone in Vietnam was using drugs, 
and the majority of his infractions were committed because 
his brother had apparently acquired a nervous disorder while 
serving in Vietnam and he feared that the same thing, or 
worse, would happen to him.  He was examined by a 
psychiatrist at the time of his discharge and found to be 
capable of comprehending right from wrong.

"In order to qualify for VA benefits, a claimant must 
demonstrate that he, she, or the party upon whose service the 
claimant predicates the claim was a 'veteran.'"  See Cropper 
v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" 
means a person who served in the active military, naval, or 
air service, and who was discharged or released there from 
under conditions other than dishonorable.  See 38 U.S.C.A. § 
101(2) (West 2002); 38 C.F.R. § 3.1(d) (2009).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  A discharge 
or release from service based on one of the conditions found 
under 38 U.S.C.A. § 5303(a) is a bar to the payment of 
benefits and is also a bar to benefits under Chapter 17 of 
Title 38.  A discharge or release because of one of the 
offenses found under 38 C.F.R. § 3.12(d) is considered to 
have been issued under dishonorable conditions and is a bar 
to VA compensation and pension benefits, but not to benefits 
under Chapter 17 of Title 38.

The discharge or dismissal by reason of the sentence of a 
General Court Martial of any person from the Armed Forces, or 
the discharge of any such person on the ground that such 
person was a conscientious objector who refused to comply 
with lawful orders of competent military authority, or as a 
deserter, or on the basis of an absence without authority 
from active duty for a continuous period of at least 180 days 
if such person was discharged under conditions other than 
honorable, unless such person demonstrates to the 
satisfaction of the Secretary of VA that there are compelling 
circumstances to warrant such prolonged unauthorized absence, 
shall bar all rights of such person under the laws 
administered by the Secretary of VA based upon the period of 
service from which discharged or dismissed.  See 38 U.S.C.A. 
§ 5303(a) (West 2002); 38 C.F.R. § 3.12(c) (2009).

The appellant's spouse was not released from service for any 
of the reasons cited under 38 C.F.R. § 3.12(c).  Though he 
was AWOL for a considerable amount of time, he was absent for 
less than 180 days and the time was not continuous.  Further, 
he was not sentenced by a General Court Martial and was not a 
conscientious objector who refused to comply with lawful 
orders of competent military authority.  Id. 


The provisions of 38 C.F.R. § 3.12(d) state that a discharge 
or release because of one of the following offenses is 
considered to have been issued under dishonorable conditions: 
acceptance of undesirable discharge in lieu of trial by 
General Court Martial; mutiny or spying; offense involving 
moral turpitude (this includes, generally, conviction of a 
felony); willful and persistent misconduct; and homosexual 
acts involving aggravating circumstances and other factors 
affecting the performance of duty.  See also Camarena v. 
Brown, 6 Vet. App. 565, 567-8 (1994).  If it is established 
to the satisfaction of the Secretary of VA that, at the time 
of the commission of the offense leading to a person's court-
martial or discharge, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated.  See 38 U.S.C.A. § 5303(b) (West 
2002); 38 C.F.R. § 3.12(b) (2009).

The appellant's spouse was found intoxicated while on guard 
duty in Vietnam on July 31, 1970.  It was this final offense 
that resulted in his request for a discharge for the good of 
the service and to escape trial by Special Court Martial.  
This offense was committed prior to the date he would have 
completed his first obligated period of active military 
service on August 16, 1970, as noted above.  As such, 
consideration of a conditional discharge by virtue of 
38 C.F.R. § 3.13(c) is not applicable.  The offenses 
committed by the appellant's spouse [three periods of AWOL, 
one charge of possession of marijuana and one charge for 
being intoxicated while on guard duty resulting in three 
Article 15 disciplinary actions and one Special Court 
Martial] in addition to the appellant's spouse's request for 
discharge for the good of the service and to escape a second 
Special Court Martial, are considered offenses indicative of 
those outlined as persistent and willful misconduct by 
38 C.F.R. § 3.12(d)(4).  Additionally, as noted above, the 
appellant's spouse was not insane at any time during service 
or upon discharge.  See 38 U.S.C.A. § 5303(b) (West 2002); 
38 C.F.R. § 3.12(b) (2009).


In summary, for reasons and bases expressed above, the Board 
concludes that the appellant's spouse's discharge from 
service was issued under dishonorable conditions, and that 
such service is a bar to death pension benefits.  38 U.S.C.A. 
§ 5303 and 38 C.F.R. § 3.12 (d).  Entitlement to a non-
service-connected death pension is denied on that basis.  
Because of the absence of legal merit or lack of entitlement 
under the law, the claim must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to non-service-connected death pension benefits 
is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


